Citation Nr: 1216884	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  04-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy and neuropathy of the right upper extremity associated with service-connected cervical spine disability.

5.  Entitlement to an initial rating in excess of 20 percent radiculopathy and neuropathy of the left upper extremity associated with service-connected cervical spine disability.

6.  Entitlement to an initial rating in excess of 30 percent for bilateral macular degeneration (previously characterized as residual scarring due to macular dystrophy).

7.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder associated with bilateral macular degeneration.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the time period from January 1, 2003 to January 30, 2008.

9.  Entitlement to TDIU for the time period since January 31, 2008.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 2002.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating determination of a Regional Office (RO) the Department of Veterans Affairs (VA) in Montgomery, Alabama, in which the RO, inter alia, granted service connection for residual scarring due to macular dystrophy of the bilateral eyes and assigned a 10 percent initial rating, effective January 1, 2003.  It also arises from an August 2006 rating decision in which the Montgomery RO granted service connection for cervical strain and assigned a 10 percent initial rating, effective August 23, 2004.  This appeal also comes before the Board on appeal from an October 2008 rating decision in which the RO in Houston, Texas, inter alia, granted service connection for GERD and assigned a 10 percent initial rating, effective January 31, 2008.  Finally, this appeal arises from an August 2010 rating decision in which the Houston RO granted service connection for radiculopathy and neuropathy of the right and left upper extremities and assigned 10 percent and 20 percent initial ratings, respectively, effective August 18, 2008.  

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Houston, Texas.  A transcript of that hearing is of record. 

In characterizing the issues on appeal, the Board notes that because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for his disabilities on appeal, it has characterized these issues in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Additionally, in a December 2008 rating decision, the Houston RO granted a higher, 30 percent, rating for the Veteran's bilateral eye disability (now characterized as macular degeneration), effective January 1, 2003.  The Board has therefore characterized this issue to reflect the December 2008 increased rating award.  Moreover, the Board observes that while an increased rating was granted for the entirety of the appeal, this issue remains pending before the Board because higher ratings are assignable for bilateral macular degeneration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

As explained in further detail in the remand below, the Veteran submitted evidence, including an opinion from his private ophthalmologist, reflecting that his employment may be 'marginal' or within a 'protected environment' as a result of his service-connected disabilities.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected disabilities on appeal.  

With regards to the remaining claims listed on the title page (i.e., service connection for a lumbar spine disability and increased rating for major depressive disorder), as discussed in more detail below, the Veteran has submitted statements expressing disagreement with the decisions addressing these matters, but no statement of the case has been issued by the RO.  Thus, these issues are not properly before the Board.  Nevertheless, they are listed on the title page insofar as they are being remanded to the RO for appropriate disposition in accordance with the law.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board observes that, unfortunately, the Veteran's counsel received erroneous information that this case had been reassigned to another VLJ.  It is more probable that Board personnel meant to inform the Veteran's attorney that the claims folder was in the possession of Board's counsel for review and recommendations in this case.  The undersigned is the only individual who will be deciding this case, and has received the extensive memorandum submitted by the Veteran's attorney in this case.

With the exception of the TDIU claim for the time period since January 31, 2008 decided on appeal, the remaining claims listed on the title page are REMANDED to the RO.  VA will notify the Veteran and his representative if further action on their part is required.





FINDING OF FACT

For the time period since January 31, 2008, the Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU for the time period since January 31, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  TDIU may be awarded TDIU based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his/her age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  The Court of Appeals for Veterans Claims (Court) has held that "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold for one person, irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The records reflect that, for the time period from January 1, 2003 to January 30, 2008, the Veteran had been awarded a combined disability rating of 50 percent or less.  As such, the Veteran was not eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).  This aspect of the claim, which cannot be finally decided by the Board at this time, is addressed in the remand section following this decision. 

For the time period since January 31, 2008, the Veteran holds a combined 80 percent service-connected rating based upon major depression associated with macular degeneration (50 percent); macular degeneration (30 percent); tinnitus (10 percent); sinusitis (10 percent) and GERD (10 percent).  Thus, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) for the time period since January 31, 2008. 

Historically, the Veteran served on active duty as a B-52 bomber pilot.  He was medically disqualified due to visual problems in 1999.  A December 2000 examination reflected diagnoses of macular dystrophy with clinical picture suggestive of central areolar pigment epithelial dystrophy as well as status post focal macular laser retinopexy of the right eye (OD) and status post subfoveal choroidal neovascular membrane surgical removal of the right eye.  The right eye impairment included acquired color vision defect, tritanopia, substandard stereopsis and substandard visual acuity.  The Veteran was instructed to limit his physical exertion as he was at high risk for bleeding injury to the right eye.

The Veteran's initial VA Compensation and Pension (C&P) eye examination in March 2002 reflected corrected right eye vision of 20/25 near, and 20/20 far.  He had 20/20 corrected left eye vision for near and far.  Additionally, the Veteran had an approximate 20 degree mostly nasal central visual acuity defect which was described as mostly "doughnut shaped" - whereas the center of the doughnut was the area of lost vision.  A dilated fundus examination demonstrated scarring in the right macular area consistent with prior surgery, but also solar-like burns nasal and temporal to the macula of the left eye which may have been due to laser exposure.  The examiner observed that "[a]t this point, the patient has not had any significant degradation of his vision which in itself has amazed me considering where the damage to his eye is located."

In pertinent part, a December 2002 ophthalmology report from Dr. L.T.J., Jr., to a VA Vocational Rehabilitation Counselor provided the following assessment of the Veteran's unusual visual impairment and the expected progression of his visual disability over time:

... On examination of a normal 44 year-old male, one would expect to find visual acuity easily correctable to 20/20 OU, normal stereopsis (depth perception), completely normal color vision, a normal macular examination and normal visual fields.  [The Veteran] has a deceptive correctable vision of 20/25 OD and 20/20 OS (because these acuities represent a pin hole vision surrounded by at least 10 degrees of no vision).  His failing stereopsis is anticipated to decline to zero with time.  He has no color vision in OD and borderline color vision OS.  The OS color vision is expected to degrade with time.  There is a grossly abnormal macular examination in both eyes, documented by the enclosed photographs, and is expected to worsen with time and accompanied by a progressive loss of central vision.  Visual field studies demonstrate a profound loss of central vision in both eyes, with a minute central island of vision.  This defect is permanent and expected to progress with time with the possibility of complete loss of central vision in both eyes a distinct possibility.

This is definitely the appropriate time to proceed with any and all means of education and preparation of [the Veteran] for the impending progression of his visual disability.  I wholeheartedly endorse and commend your efforts to assist him during this emotionally stressful time when critical changes are occurring in quality of life and occupational needs.  His previous 44 years have clearly demonstrated his ability to adapt to difficult situations, cope with stressful events and resolve conflict effectively.  This individual is the ideal candidate for you to use every avenue at your disposal in order for him to continue to lead a productive life with dignity and satisfaction.

Unfortunately, the predictions of a worsening of the Veteran's visual acuity were correct.  A May 2007 private eye examination report reflects that the Veteran had best corrected acuities with lights on of 20/50 and 20/20 for the right eye and left eye, respectively.  He had near distance of acuity of J-10 and J-1 for the right eye and left eye, respectively.  With the light off, the Veteran had no visual acuity in the right eye.  The examiner also described a combined 30.4 percent of visual field impairment for both eyes.  The Veteran's functional limitations were described as follows:

[The Veteran] complains that he has substantially loss all color vision in his right eye.  In addition, the loss of his central visual field in that eye has resulted in near total loss of depth perception.  He states that his loss of depth perception combined with his limited central visual fields has caused him to trip and fall because he cannot spot irregularities in the ground while walking.

When he attempts to read with his right eye the field is restricted to reading one letter at a time.  As he is right eye dominant this causes confusion while reading, even with both eyes open.  He also states that the defect in his right eye causes a constant "flashing" in his vision.

The Veteran stated that without special accommodations to help him read he would have been unable to complete his law studies.  He cannot use a laptop computer keyboard as he cannot read the keys properly.  Also in attempting to use law texts he had to devote much more time than a normal sighted person to locate the passages of interest and then spend an inordinate amount of time reading them.  He finds it difficult even with the use of speech recognition software to write as he cannot correct the mistakes created with the aid of his speech recognition software program.

He further states that he has severely decreased nighttime vision that has led him to remain basically housebound at night and he cannot leave unless accompanied by someone to aid him.  Lastly, he claims that he cannot see faces clearly as he cannot see the right side of a persons face when they are within normal speaking distance. 

Similarly, a June 2007 VA ophthalmology report described the Veteran as having a central dystrophy which was causing profound visual field loss in both eyes centrally which blurred this visual area and resulted in a functional level "much lower than his visual acuity would indicate."  In a letter dated July 2007, this same examiner described the Veteran's visual acuity as requiring him to adjust his sight to search and locate letters.

The record also includes an affidavit from the Veteran's former VA Vocational Rehabilitation Counselor who had determined that, as of mid 2007, the Veteran should be categorized as one of the most severely disabled veterans who would have little or no success with finding or maintaining employment other than self-employment.  This assessment was summarized in the following paragraph:

... My determination that [the Veteran] was one of our most severely disabled veterans was based on several factors including his vision and the need for special equipment and additional time to do his work (which is unacceptable by an associate in a law firm), his age (what law firm will hire a 50+ year old new attorney when they can get one who is 25 and willing to work 90 hours a week), his physical disabilities which make sitting and working at someone else's pace impossible, his psychological condition that make it difficult for [the Veteran] to maintain good working relationships with people who are not understanding of his disabilities and limitations...

Overall, the record reflects medical opinion that the Veteran's service-connected visual impairment results in a severely disabling handicap with respect to obtaining and maintaining substantially gainful employment.  The Veteran has credibly testified to earning no significant wages for the time period since January 31, 2008.  He has shown exceptional persistence in earning a law degree with the assistance of learning aids, but he has not been able to perform in a competitive work environment.  His testimony to spending an inordinate amount of time to read a small amount material is credible and consistent with the medical evidence of record, as his unusual central field visual deficit interferes with the way he processes information.

Addressing this matter in a practical manner, and considering the symptomatic service-connected impairments involving the Veteran's visual and auditory abnormalities, as well as his psychiatric limitations, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment for the time period since January 31, 2008 - the time period when he became eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107.  To this extent, the appeal is granted. 


ORDER

A TDIU award effective from January 31, 2008 is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Further, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

Here, the record reflects that the Veteran's service-connected GERD was last evaluated in August 2008.  Pertinent to this remand, the August 2008 examination report indicates that the Veteran reported "rare" episodes of regurgitation in the remote past, but none recently; he also denied a number of symptoms, including dysphagia.  Conversely, in later correspondence, the Veteran contends that he experiences recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  In August 2011, he testified that he experiences regurgitation multiple times each day and has a burning pain in his esophagus.  On this record, the Board finds that new VA examination is needed to ensure that the record reflects the current severity of the disability under consideration - i.e., the Veteran's GERD.  See VAOPGCPREC 11-95.  

Similarly, the Board finds that additional examination is needed with respect to the Veteran's service-connected cervical spine disability with associated neurological impairment of the bilateral upper extremities.  In this regard, the Veteran's cervical spine was last evaluated in August 2008, and the examination report notes that the Veteran experienced pain with flexion and left rotation only and only at the "endpoint."  In an October 2011 memorandum, the Veteran's attorney objected to these findings, noting that the Veteran contends he experienced pain throughout all ranges of motion tested at the August 2008 examination.  Furthermore, the attorney questioned the accuracy of the results given the Veteran's assertion that no measurement instruments, such as a goniometer, were used during range of motion testing.  See 38 C.F.R. § 4.46 (2011).  Such circumstances, alone, necessitate a new examination because the Veteran's cervical spine is rated, in part, based on painful limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

A new examination is also necessary, however, to further clarify the type(s) of neurological injury associated with the Veteran's cervical spine disability.  See id. at Note (1).  A review of the most recent VA nerve examination, dated in March 2010, reflects that the Veteran has overlapping left upper extremity radiculopathy and bilateral neuropathy of the elbows; the level of radiculopathy is not identified in this examination report nor in the contemporaneous medical evidence of record.  Based on this examination, the RO awarded separate ratings for neurological impairment of the upper extremities under Diagnostic Code 8616, which pertains to neuralgia of the ulnar nerve.  In addition to higher ratings being available under this diagnostic code, the Board notes that higher ratings might also be available under neurological impairment involving the various radicular groups (of the cervical spine).  Absent some discussion as to which nerve(s) are involved in the Veteran's service-connected radiculopathy, the Board notes that it cannot adequately evaluate his neurological ratings on appeal, and finds that further examination of the cervical spine and its associated impairment(s) is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Finally, the Board concludes that additional medical evidence is needed to accurately assess the severity of the Veteran's service-connected bilateral macular degeneration.  The Veteran has undergone multiple VA examinations to evaluate this disability and he has submitted multiple private ophthalmologic evaluations in support of his appeal.  Pertinent to the Board's request for further examination, none of these examinations appear to provide an assessment of the Veteran's central visual acuity without regard of his eccentric viewing of the right eye.  As noted in the medical and lay evidence of record, the Veteran has a large (possibly complete) blind spot in the center of his right eye which is not reflected in the current corrected central visual acuity findings of record.  Since "VA policy is to rate on central acuity, not eccentric viewing," and because ophthalmologists are "routinely trained in special methods and techniques that allow them to assess visual acuity . . . when there is a loss of central fixation," additional examination is needed in this case.  See 73 Fed. Reg. 66543, 66545 (Nov. 10, 2008).

The Board further finds that additional visual field testing is needed that is supplemented by the use of tangent screen or campimeter.  See 38 C.F.R. § 4.76 (2011).  In the present case, the Veteran has large scotomas in both eyes which are further impairing his vision.  While these scotomas are charted in prior VA examination reports, there is no indication that any supplemental testing that might provide more accurate findings regarding the extent of these scotomas, such as use of tangent screen or campimeter, has been conducted.  Therefore, in order to ensure accurate evaluation of the Veteran's visual field, the Board finds that testing should be completed that adequately describes the degrees of central visual field lost as a result of the Veteran's scotomas.  

Finally, as noted above, the record contains a number of private ophthalmological evaluations, including a June 2009 visual field testing report.  To further aid in its determination, the Board requests that the examining physician review this report, identify the method used to conduct this visual field test (if possible), and provide the results of the eight primary meridians (i.e., temporal, down temporal, down, down nasal, nasal, up nasal, up, up temporal).  The examiner is also asked to comment on and discuss the significance of the private assessments made by Dr. L. Jehle, Jr. (in December 2002) and Dr. H.M. Lambert (in May 2007, January 2010, and September 2011) regarding the percentage(s) of visual field remaining in the Veteran's right and left eyes.  
In light of the foregoing, the RO should arrange for the Veteran to undergo gastrointestinal, orthopedic, neurological, and ophthalmological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for higher initial rating(s).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examinations, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes visual field examination results from VA eye examinations conducted in May 2003, April 2006, and December 2008.  Although visual field testing was completed at the VA eye examination conducted in March 2002, the results (including the Goldmann charts) are not associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Montgomery VA Medical Center (VAMC) any charts associated with visual field testing conducted on March 22, 2002, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The Board notes that the record appears to indicate that the Veteran may have filed for disability benefits through the Social Security Administration (SSA) immediately following his release from active duty service.  See Treatment Report by Dr. L. Jehle, Jr., dated December 13, 2002.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence or possible existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations regarding the Veteran, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition to requesting the outstanding evidence discussed above, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

This letter should specifically request that the Veteran submit any records (or necessary releases to obtain records) related to treatment and evaluation by ophthalmologist H.M. Lambert.  In requesting this evidence, the Board notes that the record contains multiple treatment reports from Dr. Lambert, but that no contemporaneous treatment records dated since service are associated with the claims file.  The RO should also notify the Veteran that records from his primary care physician, Dr. B. Bush, were never received following attempts to obtain these records in August and September 2008 and that he may either submit these records or submit a new release to allow the RO to attempt to obtain these records once again.  See 38 C.F.R. § 3.159(e).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

As part of this remand, the Board must also address the Veteran's claim of entitlement to an extraschedular rating for his visual disorder pursuant to 38 C.F.R. § 3.321(b).  The medical opinion of record reflects that his service-connected visual disability results in loss of visual acuity as well as visual field.  Additionally, the Veteran experiences a loss of night vision, depth perception and color vision. Furthermore, his treating physicians have described the Veteran as manifesting an unusual type of central visual acuity loss which results in a functional level "much lower than his visual acuity would indicate."  Moreover, the Veteran's eye disability precludes him from engaging in strenuous activities due to the potential of further injury.  

The Board next observes that there are also professional judgments that the Veteran's service-connected visual has markedly interfered with his employability and/or precluded his ability to perform substantially gainful employment.  Upon reviewing the credible lay and medical evidence, the Board finds that there are sufficient grounds to refer the Veteran's case to the Director of Compensation and Pension for consideration of an extraschedular award for service-connected visual impairment pursuant to 38 C.F.R. § 3.321(b) as well as consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) for the time period from January 1, 2003 to January 30, 2008.

As a final note, the Board observes that the Veteran previously requested both a hearing before a member of the Board and a hearing before a Decision Review Officer (DRO).  As it does not appear that he has ever been scheduled for a DRO hearing, the RO should, on remand, take steps to clarify whether he still desires a DRO hearing.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final note, the Board points out that, in a February 2005 rating decision, the RO, inter alia, denied service connection for lumbar spine disability, to include lumbar strain and degenerative disc disease.  In February 2006, the Veteran filed a notice of disagreement as to this denial.  Similarly, in an August 2010 rating decision, the RO, inter alia, granted service connection for major depressive disorder and assigned an initial 50 percent rating, effective January 31, 2008.  Thereafter, in November 2010, the Veteran filed a notice of disagreement as to initial rating assigned by the RO.  

Here, the RO has yet to issue a statement of the case with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of a statement of the case.  Id.; 38 C.F.R. § 19.9(c).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.


Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish to the Veteran and his representative a statement of the case on the claims for service connection for lumbar spine disability, to include degenerative disc disease and lumbar strain, and for an initial rating in excess of 50 percent for major depressive disorder, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the statement of the case.

2.  The RO clarify whether the Veteran desires a hearing before a Decision Review Officer at the RO, as previously requested.

3.  The RO should obtain from the Montgomery VAMC any charts associated with visual field testing conducted on March 22, 2002 as well as .  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should request that SSA furnish a copy of any decision regarding the Veteran and a claim for disability benefits, as well as copies of all medical records underlying any such determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  This letter should also: 

* Notify the Veteran that previous attempts to obtain records from his primary care physician, Dr. B. Bush, were unsuccessful.  
* Request that the Veteran submit any records (or necessary releases to obtain records) related to treatment by Dr. B. Bush, as well as any contemporaneous records (or necessary releases to obtain records) dated since service from private ophthalmologist Dr. H.M. Lambert.  
* Provide the Veteran with notice regarding the evidence and information necessary to substantiate a claim for a TDIU, including information regarding what is needed to demonstrate marginal employment and/or a protected work environment.
* Request that the Veteran submit evidence which details his wage earnings during this appeal.  

6.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, with all findings made available to the requesting physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  

The physician should provide a detailed description of any current symptoms of GERD, to include, but not limited to the following: the severity and frequency of any nausea, vomiting, diarrhea, constipation, dysphagia, pyrosis, regurgitation, hemetemesis, melena, anemia, or material weight loss; the level of any pain associated with this disability; and, the degree of impairment to the Veteran's overall health.  

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination should furnished to orthopedic examiner.

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's cervical spine disability, to include previously diagnosed radiculopathy and neuropathy of the elbows.  For each identified neurological impairment, the examiner should identify the nerve involved, describe any manifestations of such impairment, and assess the severity of each neurological impairment as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the cervical spine using a goniometer (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ophthalmology examination by an ophthalmologist at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (to include visual acuity and visual field testing), with all findings (and any visual field testing charts) made available to the requesting physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  

The physician should provide a detailed description of any signs and symptoms associated with bilateral macular degeneration, to include any impairment of depth perception, color vision, night vision, and metamorphopsia.  The physician should also ensure the following issues are addressed in the examination report: 

* In conducting visual acuity testing, the examiner should assess the Veteran's central visual acuity (based on central fixation) without regard for any eccentric viewing.  If such assessment cannot be completed, the examiner should note this and, if possible, provide an opinion regarding the Veteran's corrected central visual acuity for each eye.  
* In conducting visual field testing, the examiner should provide the Goldmann perimeter charts associated with this testing, supplement any results with tangent screen or campimeter, and identify and describe the degrees of central visual field lost as a result of the Veteran's scotomas.  
* The examining physician should also review the June 2009 private visual field testing report of record, identify the method used to conduct this visual field test (if possible), and provide the results of the eight primary meridians (i.e., temporal, down temporal, down, down nasal, nasal, up nasal, up, up temporal).  
* The examiner is also asked to comment on and discuss the significance of the private assessments made by Dr. L. Jehle, Jr. (in December 2002) and Dr. H.M. Lambert (in May 2007, January 2010, and September 2011) regarding the percentage(s) of visual field remaining in the Veteran's right and left eyes.  
* Finally, the functional effects caused by the Veteran's eye disability should be fully addressed, and the physician should provide an assessment of the impact of the Veteran's disability on his employment and daily life.  

10.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should refer the Veteran's bilateral macular degeneration to the Under Secretary for Benefits or the Director of Compensation and Pension for consideration of an extra-schedular rating for service-connected visual impairment pursuant to the provisions of 38 C.F.R. § 3.321(b) as well as consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) for the time period from January 1, 2003 to January 30, 2008. 

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims.  In so doing, the RO should specifically consider whether, since December 10, 2008, separate ratings for impairment of decreased visual acuity and loss of field vision may be separately evaluated under 38 C.F.R. § 4.77(c).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  If the decision by the Director, VA Compensation and Pension Service is not fully favorable, the RO should also address the extraschedular issues under both 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) in the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


